Exhibit 10.1

Executive Compensation Notification

Chairman, Chief Executive Officer and Chief Operating Officer

2016 Fiscal Year Compensation Program of Chairman, Chief Executive Officer and
Chief Operating Officer.

2016 Fiscal Year Base Salaries: Table I below sets forth the 2016 fiscal year
base salaries for Mr. Horton, Mr. Auld and Mr. Murray.

Table I

 

Name

  

Office

   Annual Base Salary
(2016 Fiscal Year)      Performance Bonus
(2016 Fiscal Year)

Donald R. Horton

   Chairman of the Board    $ 1,000,000       See Below

David V. Auld

   President and CEO    $ 700,000       See Below

Michael J. Murray

   Executive Vice President and COO    $ 500,000       See Below

2016 Fiscal Year Annual Performance Bonus: The Compensation Committee approved
performance-based goals for measuring short-term performance bonuses that may be
earned by Mr. Horton, Mr. Auld and Mr. Murray during the 2016 fiscal year. The
2016 performance goals were established under the Company’s 2000 Amended and
Restated Incentive Bonus Plan. The 2016 fiscal year performance goal for
Mr. Horton, Mr. Auld and Mr. Murray relates to achieving positive consolidated
pre-tax income as set forth below.

Annual Performance Bonus – Performance Related to Pre-Tax Income:

Mr. Horton. Under the 2016 fiscal year performance bonus program, Mr. Horton has
the opportunity to earn the following performance-based bonus:

 

  (1) Up to 0.6% of Pre-Tax Income of the Company for the six-month period
ending March 31, 2016 (but not below $0), and

 

  (2)

Up to 0.6% of Pre-Tax Income of the Company for the six-month period ending
September 30, 2016 (but not below $0).



--------------------------------------------------------------------------------

Mr. Auld. Under the 2016 fiscal year performance bonus program, Mr. Auld has the
opportunity to earn the following performance-based bonus:

 

  (1) Up to 0.35% of Pre-Tax Income of the Company for the six-month period
ending March 31, 2016 (but not below $0), and

 

  (2) Up to 0.35% of Pre-Tax Income of the Company for the six-month period
ending September 30, 2016 (but not below $0).

Mr. Murray. Under the 2016 fiscal year performance bonus program, Mr. Murray has
the opportunity to earn the following performance-based bonus:

 

  (1) Up to 0.1% of Pre-Tax Income of the Company for the six-month period
ending March 31, 2016 (but not below $0), and

 

  (2) Up to 0.1% of Pre-Tax Income of the Company for the six-month period
ending September 30, 2016 (but not below $0).

“Pre-Tax Income” shall mean income before income taxes, as publicly reported by
the Company in its quarterly or annual financial statements, as applicable,
prepared in accordance with generally accepted accounting principles. The
financial statements shall mean the consolidated financial statements of the
Company.

At the end of the 2016 fiscal year, the Committee may use its sole discretion to
adjust downward, in part or in whole, the Annual Performance Bonus based on
performance of the Company, including the annual amount of Pre-Tax Income earned
and performance of the participant. Provided that, for the fiscal year ending
September 30, 2016 no more than 0.6% of Pre-Tax Income for the year shall be
paid to Mr. Horton, no more than 0.35% of Pre-Tax Income for the year shall be
paid to Mr. Auld and no more than 0.1% of Pre-Tax Income for the year shall be
paid to Mr. Murray.

Other Long-Term Benefits.

Mr. Horton, Mr. Auld and Mr. Murray may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay benefits to the
executive. If the executive is employed by the Company on the last day of the
current fiscal year (for example September 30, 2016), then the Company will
establish a liability to him equal to 10% of his annual base salary as of the
first day of the current fiscal year (for example October 1, 2015). This
liability will accrue earnings in future years at a rate established by the
administrative committee.